Citation Nr: 1717911	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for folliculitis.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to August 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a right knee disorder was reopened by the Board in March 2013.  Subsequently, this, and the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for folliculitis, were remanded by the Board for further development.  The requested development has been completed, and these matters are returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The RO decision of August 2005 denied the Veteran's claim of entitlement to service connection for folliculitis (claimed as a scalp condition).  The Veteran was notified of the denial and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the August 2005 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for folliculitis.

3. The Veteran's right knee disorder was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disabilities.



CONCLUSIONS OF LAW

1. The August 2005 rating decision denying the claim of entitlement to service connection for folliculitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. Since the August 2005 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for folliculitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.302 (2016).

3. The criteria to establish service connection for a right knee disorder, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Regarding the Veteran's petition to reopen his previously denied claim for entitlement to service connection for folliculitis, proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In January 2012 and July 2015, the AOJ sent letters to the Veteran with the notice required by 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016). Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  This letter also explained to the Veteran why his claim for service connection for folliculitis was denied in August 2005.  See Kent, 20 Vet. App. 1. 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or obtain an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A (f) (West 2014); 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2016). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's in-service treatment records and post-service treatment records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding medical records identified by the Veteran. 

Regarding the Veteran's claim for service connection for a right knee disability, the record indicates that the Veteran was also afforded VA examinations in July 2015 and October 2015.  The results of these VA examinations have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners have indicated in the examination reports that the Veteran's electronic records and the claims file were reviewed.  These examinations also involved a thorough examination of the Veteran.  As such, the Board finds that these VA examinations are adequate.

Additionally, the Board finds there has been substantial compliance with its March 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.)  The Board notes that the VA Appeals Management Center (AMC) provided the necessary notice as provided in the March 2013 remand instructions and the appropriate VA examinations.  Based on the foregoing, the Board finds that the VA AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims, such that the essential fairness of the adjudication is not affected.

II. The Claim to Reopen

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the limited purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Regarding the Veteran's claim to reopen his previously denied claim for entitlement to service connection for folliculitis (claimed as a scalp condition), he was denied service connection by an August 2005 rating decision in which the RO determined there was no indication within the record that the Veteran's current diagnosis of folliculitis was incurred in or caused by service.  The Veteran's lay statements were considered and review of the record was completed.

Pursuant to the issuance of the August 2005 decision, the Veteran was notified of the denial and his appellate rights.  He did not submit a Notice of Disagreement, and the August 2005 rating decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for folliculitis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2006, the Veteran submitted a new claim for entitlement to service connection for folliculitis.  In October 2006, the RO denied the petition to reopen the previously denied claim, finding that no new and material evidence had been submitted.  The Veteran subsequently submitted a timely appeal.

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, and irrespective of the RO's action in the October 2006 rating decision, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for folliculitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

According to evidence received since the August 2005 rating decision, the Veteran continues to be treated for folliculitis and continues to contend that his folliculitis began in service.  However, he has not submitted any evidence to indicate that this diagnosis is related to his military service.

While the Board acknowledges that the evidence received since the August 2005 rating is "new" in that it was not previously of record, it is not "material" to the Veteran's claim as it does not establish that folliculitis began in or otherwise is related to his military service.  The VA treatment and examination records since the August 2005 rating decision do not provide support for the Veteran's contentions, which are the same as they were at the time of the August 2005 decision.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim.  Furthermore, the Veteran has not informed VA of any evidence not of record that demonstrates this unestablished fact. 

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless, and as described the evidence that has been added since August 2005 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even were the claim to be reopened, no duty to assist would be triggered as a result of the additional evidence.

As new and material evidence has not been submitted, the claim of entitlement to service connection for folliculitis is not reopened.

III. Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service, such as arthritis, or during the applicable presumptive period. In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, there is no indication of complaint, treatment, or diagnosis of a right knee disorder during the Veteran's period of active military service. 

VA treatment records dated from April 2005 to October 2005 note the Veteran's continued complaints of right knee pain but note that x-rays of the right knee were normal. VA treatment records dated in August 2006, December 2008, October 2008, and January 2009 show the Veteran was diagnosed with right knee degenerative joint disease.  As such, the Board acknowledges that the Veteran has a current right knee disorder.

According to the March 2013 Board remand, the RO provided the Veteran with VA examinations in August 2008 to obtain medical opinions as to the origins of his right knee disorder.  However, the Board did not find the examinations to be wholly adequate as the VA examiners did not provide needed medical opinions as to whether the disability was caused or aggravated by any already service-connected disability.  38 C.F.R. § 3.310 (2012); see Allen.  Therefore, the Board remanded this issue to obtain the required medical opinions.

In July 2015, the Veteran underwent a VA examination of the knees, where a diagnosis of patellofemoral pain syndrome and degenerative arthritis of the right knee was confirmed.  The Veteran reported a history of pain in both knees but stated that the right knee was painful for approximately ten years.  He did not recall a specific injury to the right knee.  Both knees swelled slightly and felt warm to the touch intermittently.  He noted a loss of range of motion and a popping and cracking sensation in the right knee.  He reported that he had had steroid injections in both knees approximately ten years ago without benefit and had some physical therapy approximately three years ago with minimal benefit.  There was no history of surgery on either knee.  The Veteran also reported the presence of a mass superior to the right knee which had been present for several years and was intermittently tender. The VA examiner noted that a review of recent VA treatment records did not reveal any evaluation or treatment for the knee pain.  

In October 2015, the Veteran underwent another VA examination for the knees where he reported that there is no change in the history reported in July 2015.  He reported pain in both knees and stated that he used a cane when he was "out and about."  He was able to walk for "about 50 yards" and his "constant pain" becomes worse.  The Veteran had difficulty going upstairs more than downstairs though going downstairs "bothers me."  He no longer climbed ladders, was unable to squat and get back up, but was able to drive for about an hour.  The Veteran walked with a slight right antalgic gait and stated his right knee "[was] giving [him] more problems on the average" than his left.  He used neoprene compression braces on both knees.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner provided several opinions.  First, regarding whether his right knee disorder was secondary to any service-connected disorder of the back, the VA examiner stated: 

It is less than 50 [percent] likely as not that the Veteran's right knee disorder was caused by any service connected disorders to the mid or low back.  The disorders in the case of the latter occurred at a point in time too far removed from the right knee pathology such that either a direct or indirect relationship can be made between the two owing to issues of proximity and the pathophysiology of the [specific] disorders involved.  Further the Veteran related no history of limping relating [to] his knees with respect to his back injury.

Regarding whether the Veteran's right knee disorder was secondary to any service-connected disorder of the left knee, the VA examiner stated:

It is less than 50 [percent] likely as not that the Veteran's right knee disorder was caused by any service connected disorders to the left knee.  The disorders in the case of the latter occurred at a point in time too far removed from the right knee pathology (right knee symptoms appearing 10 years ago) such that either a direct or indirect relationship can be made between the two owing to issues of proximity and the pathophysiology of the [specific] disorders involved.

In addressing the question of aggravation, the VA examiner stated: 

It is less than 50 [percent] likely as not that the Veteran's right knee disorder was aggravated by any service connected disorders relating to the left knee owing [to] the aforementioned issues of proximity and the lack of finding of any right knee disorder in service.

It is less than 50 [percent] likely as not that the Veteran's right knee disorder was aggravated by any service connected disorders relating to the low or mid back owing [to] the aforementioned issues of proximity and the lack of finding of any history of limping relating [to] his knees with respect to his back injury.

Based upon the evidence of record, the Board finds, first, that direct service connection is not warranted, as a right knee disability was not manifest during active service or within one year of service discharge, and a right knee disorder is not shown to have developed as a result of an established event, injury, or disease during active service. The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the Veteran's right knee disorder and his military service.

In addition, although the Board acknowledges the Veteran's claim that it his right knee disorder is secondary to his service-connected left knee retropatellar pain syndrome or scoliosis with mid back pain, the preponderance of the evidence does not support such a finding.  The October 2015 VA examiner specifically opined that the Veteran's right knee disorder is not secondary or aggravated by a service-connected left knee or low back disability. Importantly, these conclusions are not contradicted by any medical evidence of record.

Here, there is no evidence of a right knee disorder during service or at separation. Rather, the record demonstrates a post-service onset in approximately 2005 (seven years after separation from service).  This is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the VA examiner concluded that the Veteran's right knee disorder was less likely as not caused or aggravated by his service-connected disabilities.  The Board finds this opinion to be determinative of the secondary service connection issue, to include secondary aggravation.

The Board also acknowledges the Veteran's contentions that his current right knee disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this case, the etiology of the Veteran's right knee disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a right knee disorder; the claim is therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for folliculitis is not reopened.

Entitlement to service connection for a right knee disorder is denied.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


